Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-22 are presented for examination. Applicant filed an amendment on 9/30/22 amending claims 1, 2, 4-11, 13-18, cancelling claims 3, 12 and adding new claims 19-22. After careful consideration of Applicant’s remarks, the examiner has withdrawn claim objections, and the grounds of rejection of claims 1-18 based on pre- 35 U.S.C. 103, however, new claim objection, new grounds of rejections of claims 1-2, 4-11 and 13-22 under 35 U.S.C. 101 and new grounds of rejections of claims 1-2, 4-11 and 13-22 under 35 U.S.C. 103 necessitated by Applicant’s amendment are established in the instant office action as set forth in detail below.

Response to Arguments
The applicant argues that Brzezowski does not disclose measuring said exported energy values from the DER and consumed energy values from the plurality of consumers instantaneously and continuously, the examiner respectfully disagrees. Brzezowski discloses “The interrogator module 54 may collect energy data, which is supplied at the odometer 50, automatically, or alternatively based on interrogation requests received at the meter 12 from the server 18. For example, the controller 62, based on the time correlation information supplied by the time module 52 and the received interrogation requests, may transmit an interrogation control signal to the module 54 every five seconds. The interrogation control signal, in turn, may cause the module 54 to retrieve from the odometer 50 data representative of the instantaneous amount of renewable energy which has been generated by a renewable energy generator for a facility to which the system 10 is coupled for managing energy performance, or the instantaneous rate of renewable energy generation by the renewable energy generator. The module 54 may route the retrieved data to the controller 62, and the controller 62 may associate with the retrieved data, for example, the amount of renewable energy generated in KwH as of the time of retrieval of the data from the odometer 50, a time stamp representative of the time of the master clock at which the module 54 retrieved the renewable energy data, and store the time stamped energy data in the memory 60 or transmit such information to the server 18” (Brzezowski, [0034]), “The odometer 104 may be for measuring, and supplying data representative of, the instantaneous amount of AC electrical energy which has been consumed, or the instantaneous rate of consumption of AC electrical energy, by energy consumption devices within the facility. The consumed AC energy, which is conveyed over an electrical energy conveying medium to the devices within the facility, may include only renewable energy generated at the facility, only imported energy or both renewable and imported energy. In one embodiment, the odometer 104 may determine, and supply data representative of, the instantaneous amount of AC electrical energy consumed at the facility in KwH and the instantaneous rate of AC electrical energy consumption at the facility in Kw (Brzezowski, see [0043]), “the server 18 may continuously collect energy information and environmental conditions and facility operation information from the meters 12, 14 and the monitor 16, respectively, at five second intervals based on the time correlation information of the master clock in the module 174 (Brzezowski, see [0075]), Fig. 2 of Brzezowski shows that odometer 50 is a part of renewable energy meter and Fig. 3 of Brzezowski shows that odometer 104 is a part of facility energy meter 14, therefore, Brzezowski disclose measuring said exported energy values from the DER and consumed energy values from the plurality of consumers instantaneously and continuously.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., continuous assigning, individual assignment of credit for serving a given load) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:  “processor values” on lines 12-13 should be “processor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-11 and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-2, 4-11 and 13-22 are directed to an abstract idea. Under Step 1, claims 1-2, 4-11 and 13-22 are either apparatus, method or an article of manufacture, using claim 1 as an illustrative example, claim recites the following “assigning exported energy values from a distributed energy resource (DER), which provides the exported energy to a plurality of consumers of a community of energy consumers prior to transferring excess energy to a utility network, selecting an allocation algorithm executed, assigning said exported energy values from the DER to one or more of the plurality of consumers according to said allocation algorithm selected, differentiating said plurality of consumers based on said allocation algorithm selected and determining an optimized value of the exported energy from the DER based on the assigning of the exported energy value to the one or more of the plurality of consumers”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because “assigning exported energy values from a distributed energy resource (DER), which provides the exported energy to a plurality of consumers of a community of energy consumers prior to transferring excess energy to a utility network” as described in [0070]-[0079] constitutes a mental process, such as an evaluation or judgement, that can be performed in the human mind, “selecting an allocation algorithm executed” as described in [0060] and [0068] constitutes a mental process, such as an evaluation or judgement, that can be performed in the human mind, “assigning said exported energy values from the DER to one or more of the plurality of consumers according to said allocation algorithm selected” as described in [0070]-[0079] constitutes a mental process, such as an evaluation or judgement, that can be performed in the human mind, “differentiating said plurality of consumers based on said allocation algorithm selected” as described in [0068]-[0070] constitutes a mental process, such as an evaluation or judgement, that can be performed in the human mind, “determining an optimized value of the exported energy from the DER based on the assigning of the exported energy value to the one or more of the plurality of consumers” as described in [0046] constitutes a mathematical concepts such as performing mathematical calculations. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 1 recites a processor in said cloud computing infrastructure and a memory. The processor in said cloud computing infrastructure and a memory are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The limitation “measuring said exported energy values from the DER and  consumed energy values from the plurality of consumers instantaneously and continuously via one or more IoT edge devices connected to a cloud computing infrastructure via a telecommunication network, and coupled to the DER in a community of energy consumers” represents mere data gathering that is necessary for use of the recited judicial exception. Thus “measuring said exported energy values from the DER and  consumed energy values from the plurality of consumers instantaneously and continuously via one or more IoT edge devices connected to a cloud computing infrastructure via a telecommunication network, and coupled to the DER in a community of energy consumers” is insignificant extrasolution activity, see MPEP 2106.05(g), the “measuring said exported energy values from the DER and  consumed energy values from the plurality of consumers instantaneously and continuously via one or more IoT edge devices connected to a cloud computing infrastructure via a telecommunication network, and coupled to the DER in a community of energy consumers” does not integrate the invention into a practical application because it represents mere data gathering. The limitation “storing measured exported energy values and consumed energy values” represents mere data storage that is necessary for use of the recited judicial exception, see MPEP 2106.05(g), the “storing measured exported energy values and consumed energy values” does not integrate the invention into a practical application because it represents mere data storage. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the processor in said cloud computing infrastructure and a memory are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitation “measuring said exported energy values from the DER and  consumed energy values from the plurality of consumers instantaneously and continuously via one or more IoT edge devices connected to a cloud computing infrastructure via a telecommunication network, and coupled to the DER in a community of energy consumers” represents collecting data that is necessary for use of the recited judicial exception. Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. The limitation “storing measured exported energy values and consumed energy values” represents storing data that is necessary for use of the recited judicial exception. Storing data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II).
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 10 is a system claim corresponds to the method claim 8, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
Dependent claims 2, 4-9, 11 and 13-22 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 10 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090088991 (provided in the 8/3/21 IDS) to Brzezowski et al. (hereinafter “Brzezowski”), in view of US20170324276 to Yoo et al. (hereinafter “Yoo”), in view of translation of CN111342485 to Bi et al. (hereinafter “Bi”), further in view of JP6172345 to Sekisui House Ltd (hereinafter “Ishida”).

	As per claim 1, Brzezowski substantially discloses a computer-implemented method (Brzezowski, see Fig. 1-Fig. 3 and their corresponding paragraphs) comprising: measuring said exported energy values from the DER and consumed energy values from the consumer instantaneously and continuously via a device coupled to one or more distributed energy resources via a telecommunication network and coupled to the DER(Brzezowski, see Fig. 1-Fig. 3 and their corresponding paragraphs, especially [0034], [0043] and [0075]), storing measured exported energy values and consumed energy values on a memory coupled to a processor (Brzezowski, see Fig. 1-Fig. 3 and their corresponding paragraphs). Brzezowski does not explicitly disclose a method for assigning exported energy values from a distributed energy resource (DER), which provides the exported energy to a plurality of consumers of a community of energy consumers prior to transferring excess energy to a utility network, one or more IoT edge device connected to a cloud computing infrastructure in a community of energy consumers, a processor in said cloud computing infrastructure, selecting an allocation algorithms executed by said processor, assigning said exported energy values from the DER to one or more of the plurality of consumers according to said allocation algorithms selected, differentiating said plurality of consumers based on said allocation algorithms selected, and determining an optimized value of the exported energy from the DER based on the assigning of the exported energy value to the one or more of the plurality of consumers.
	However, Yoo in an analogous art discloses a method for assigning exported energy values from a distributed energy resource (DER), which provides the exported energy to a plurality of consumers of a community of energy consumers (Yoo, see Fig. 1, Fig. 2 and their corresponding paragraphs), selecting an allocation algorithms executed by said processor, assigning said exported energy values from the DER to one or more of the plurality of consumers according to said allocation algorithms selected, differentiating said plurality of consumers based on said allocation algorithms selected, and determining an optimized value of the exported energy from the DER based on the assigning of the exported energy value to the one or more of the plurality of consumers, computing infrastructure in a community of energy consumers (Yoo, see abstract, [0016], Fig. 1, Fig. 2, their corresponding paragraphs, specifically [0070]-[0071] and [0119]-[0120] for selecting an allocation algorithms executed by said processor, assigning said exported energy values from the DER to one or more of the plurality of consumers according to said allocation algorithms selected, differentiating said plurality of consumers based on said allocation algorithms selected, and determining an optimized value of the exported energy from the DER based on the assigning of the exported energy value to the one or more of the plurality of consumers).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yoo into the method of Brzezowski. The modification would be obvious because one of the ordinary skill in the art would want to more efficiently allocating distributed energy resources in an environment in which energy resources are used (Yoo, see [0005]).
	The combination of Brzezowski and Yoo does not explicitly disclose a cloud computing infrastructure, one or more IoT edge devices connected to a cloud computing infrastructure, said one or more IoT devices. 
	However, Bi in an analogous art discloses one or more IoT edge devices connected to a cloud computing infrastructure, a processor in said cloud computing infrastructure (Bi, see page 2).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bi into the above combination of Brzezowski and Yoo. The modification would be obvious because one of the ordinary skill in the art would want to improve the response capability of power regulation and guarantee economical and efficient operation by using an IoT edge device (Bi, see page 2).
	The combination of Yoo, Brzezowski and Bi does not explicitly disclose a distributed energy resource (DER) which provides the exported energy to a plurality of consumers of a community of energy consumers prior to transferring excess energy to a utility network. However, Ishida in an analogous art discloses a distributed energy resource (DER) which provides the exported energy to a plurality of consumers of a community of energy consumers prior to transferring excess energy to a utility network (Ishida, see Fig. 1, Fig. 2, Fig. 5 and their corresponding paragraphs for a distributed energy resource (DER) in (i.e. energy resource in area 10) which provides the exported energy to a plurality of consumers of a community of energy consumers prior to transferring excess energy to a utility network (i.e. area 20)).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ishida into the above combination of Brzezowski, Yoo and Bi. The modification would be obvious because one of the ordinary skill in the art would want to operate economically and efficiently by increasing a local production / local consumption rate of electric power (Ishida, see abstract).

Claim 10 is a system claim corresponds to the method claim 1, it is therefore rejected under similar reasons set forth in the rejection of claim 1.

As per claim 19, the rejection of claim 1 is incorporated, Yoo further discloses one or more selection criteria of said one or more allocation algorism comprises distance from the DER (Yoo, see [0016], Fig. 2, Fig. 4 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yoo into the method of Brzezowski. The modification would be obvious because one of the ordinary skill in the art would want to more efficiently allocating distributed energy resources in an environment in which energy resources are used (Yoo, see [0005]).
	
Claim 21 is a system claim corresponds to the method claim 19, it is therefore rejected under similar reasons set forth in the rejection of claim 19.

As per claim 20, the rejection of claim 1 is incorporated, Yoo further discloses one or more selection criteria of said one or more allocation algorism comprises size of demand (Yoo, see [0016], Fig. 2, Fig. 4 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yoo into the method of Brzezowski. The modification would be obvious because one of the ordinary skill in the art would want to more efficiently allocating distributed energy resources in an environment in which energy resources are used (Yoo, see [0005]).
	
Claim 22 is a system claim corresponds to the method claim 20, it is therefore rejected under similar reasons set forth in the rejection of claim 20.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brzezowski, in view of Yoo, in view of Bi, in view of Ishidafurther in view of translation of CN 111966651 to Chen et al. (hereinafter “Chen”).

	As per claim 2, the rejection of claim 1 is incorporated, Yoo further discloses said allocation algorithm is executed on said processor (Yoo, see Fig. 1, Fig. 2, Fig. 6 element 610).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yoo into the system of Brzezowski. The modification would be obvious because one of the ordinary skill in the art would want to more efficiently allocating distributed energy resources in an environment in which energy resources are used (Yoo, see [0005]).
	Bi further discloses process is executed on said one or more IoT edge devices (Bi, see page 2).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bi into the above combination of Brzezowski and Yoo. The modification would be obvious because one of the ordinary skill in the art would want to improve the response capability of power regulation and guarantee economical and efficient operation by using an IoT edge device (Bi, see page 2).
The combination of Brzezowski, Yoo, Bi and Ishida does not explicitly disclose the process is executed on devices when said telecommunication network is no longer connected to said cloud computing infrastructure.
However, Chen in an analogous art discloses the process is executed on devices when said telecommunication network is no longer connected to said cloud computing infrastructure (Chen, see page 7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chen into the above combination of Brzezowski, Yoo, Bi and Ishida. The modification would be obvious because one of the ordinary skill in the art would want to improve working performance of the edge device (Chen, see page 7).

	As per claim 11, the rejection of claim 10 is incorporated, Yoo further discloses said allocation algorithm is executed on said processor (Yoo, see Fig. 1, Fig. 2, Fig. 6 element 610).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yoo into the system of Brzezowski. The modification would be obvious because one of the ordinary skill in the art would want to more efficiently allocating distributed energy resources in an environment in which energy resources are used (Yoo, see [0005]).
	Bi further discloses process is executed on said one or more IoT edge devices (Bi, see page 2).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Bi into the above combination of Brzezowski and Yoo. The modification would be obvious because one of the ordinary skill in the art would want to improve the response capability of power regulation and guarantee economical and efficient operation by using an IoT edge device (Bi, see page 2).
The combination of Brzezowski, Yoo, Bi and Ishida does not explicitly disclose the process is executed on devices when said telecommunication network is no longer connected to said cloud computing infrastructure.
However, Chen in an analogous art discloses the process is executed on devices when said telecommunication network is no longer connected to said cloud computing infrastructure (Chen, see page 7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chen into the above combination of Brzezowski, Yoo, Bi and Ishida. The modification would be obvious because one of the ordinary skill in the art would want to improve working performance of the edge device (Chen, see page 7).

Claims 4, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brzezowski, in view of Yoo, in view of Bi, in view of Ishida, further in view of US10983958 to Miller et al. (hereinafter “Miller”).

	As per claim 4, the rejection of claim 1 is incorporated, Brzezowski further discloses said memory comprises energy production memory, energy consumption memory (Brezowski, see Fig. 1-Fig. 3 and their corresponding paragraphs). Yoo further discloses database for storing information, community members profiles database (Yoo, see [0159], [0070] and [0075]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yoo into the method of Brzezowski. The modification would be obvious because one of the ordinary skill in the art would want to more efficiently allocating distributed energy resources in an environment in which energy resources are used (Yoo, see [0005]).
The combination of Brzezowski, Yoo, Bi and Ishida does not explicitly disclose production blocks of a block chain, consumption blocks of the block chain. However, Miller in an analogous art discloses production blocks of a block chain, consumption blocks of the block chain (Miller, see col. 1 line 57-col. 2 line 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Miller into the above combination of Brzezowski, Yoo, Bi and Ishida. The modification would be obvious because one of the ordinary skill in the art would want to advantageously provide secure, verifiable, and immutable tracking and processing of energy generation, transmission, and consumption of physical energy quanta across one or more distributed energy networks (Miller, see abstract).

As per claim 9, the rejection of claim 4 is incorporated, Brezowski further discloses data recorded instantaneously (Brezowski, see Fig. 2-Fig. 3 and their corresponding paragraphs). Yoo further discloses assigning of said exported energy values is based on energy consumption data from the plurality of consumers recorded with energy production data from the DER (Yoo, see abstract, [0016], Fig. 1, Fig. 2, their corresponding paragraphs, specifically [0070]-[0071] and [0119]-[0120]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yoo into the system of Brzezowski. The modification would be obvious because one of the ordinary skill in the art would want to more efficiently allocating distributed energy resources in an environment in which energy resources are used (Yoo, see [0005]).

As per claim 13, the rejection of claim 10 is incorporated, Brzezowski further discloses said memory comprises energy production memory, energy consumption memory (Brezowski, see Fig. 1-Fig. 3 and their corresponding paragraphs). Yoo further discloses database for storing information, community members profiles database (Yoo, see [0159], [0070] and [0075]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yoo into the system of Brzezowski. The modification would be obvious because one of the ordinary skill in the art would want to more efficiently allocating distributed energy resources in an environment in which energy resources are used (Yoo, see [0005]).
The combination of Brzezowski, Yoo, Bi and Ishida does not explicitly disclose production blocks of a block chain, consumption blocks of the block chain. However, Miller in an analogous art discloses production blocks of a block chain, consumption blocks of the block chain (Miller, see col. 1 line 57-col. 2 line 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Miller into the above combination of Brzezowski, Yoo, Bi and Ishida. The modification would be obvious because one of the ordinary skill in the art would want to advantageously provide secure, verifiable, and immutable tracking and processing of energy generation, transmission, and consumption of physical energy quanta across one or more distributed energy networks (Miller, see abstract).

Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brzezowski, in view of Yoo, in view of Bi, in view of Ishida, further in view of US20170176965 to Martin Lloret et al. (hereinafter “Martin”).

As per claim 5, the rejection of claim 1 is incorporated, Yoo further discloses one or more selection criteria of said one or more allocation algorism (Yoo, see [0016], Fig. 2, Fig. 4 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yoo into the method of Brzezowski. The modification would be obvious because one of the ordinary skill in the art would want to more efficiently allocating distributed energy resources in an environment in which energy resources are used (Yoo, see [0005]).
	The combination of Brzezowski, Yoo, Bi and Ishida does not explicitly disclose type of application used for said energy consumption.
	However, Martin in an analogous art discloses type of application used for said energy consumption (Martin, see [0003], [0096] and [0106]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Martin into the above combination of Brzezowski, Yoo, Bi and Ishida. The modification would be obvious because one of the ordinary skill in the art would want to maximizing the penetration of renewable energy by allocating power based on historic demand and type of application used for said energy consumption (Martin, see [0003], [0096] and [0106]).

	Claim 14 is a system claim corresponding to the method claim 5, it is therefore rejected under similar reasons set forth in the rejection of claim 5.

	As per claim 6, the rejection of claim 5 is incorporated, Yoo further discloses said differentiating of said plurality of consumers comprises ranking said plurality of energy consumers based on said one or more selection criteria (Yoo, see [0119]-[0120] for establishing priority level based on the distances to the consumers).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yoo into the system of Brzezowski. The modification would be obvious because one of the ordinary skill in the art would want to more efficiently allocating distributed energy resources in an environment in which energy resources are used (Yoo, see [0005]).

	Claim 15 is a system claim corresponding to the method claim 6, it is therefore rejected under similar reasons set forth in the rejection of claim 6.

	As per claim 7, the rejection of claim 5 is incorporated, Martin further discloses green-friendly application (Martin, see [0003], [0096] and [0106],]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Martin into the above combination of Brzezowski, Yoo and Bi. The modification would be obvious because one of the ordinary skill in the art would want to maximizing the penetration of renewable energy by allocating power based on historic demand and type of application used for said energy consumption (Martin, see [0003], [0096] and [0106]).

	Claim 16 is a system claim corresponding to the method claim 7, it is therefore rejected under similar reasons set forth in the rejection of claim 7.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brzezowski, in view of Yoo, in view of Bi, in view of Ishida, further in view of US7660649 to Hope et al. (hereinafter “Hope”).

As per claim 8, the rejection of claim 1 is incorporated, Yoo further discloses determining a parameter of the DER based on said optimized value of the exported energy from the DER (Yoo, see [0016], Fig. 1, Fig. 2, their corresponding paragraphs and [0122]-[0146]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yoo into the method of Brzezowski. The modification would be obvious because one of the ordinary skill in the art would want to more efficiently allocating distributed energy resources in an environment in which energy resources are used (Yoo, see [0005]).
The combination of Brzezowski, Yoo, Bi and Ishida does not explicitly disclose determining an ideal location of an additional DER based on a value. However, Hope in an analogous art discloses determining an ideal location of an additional DER based on a value (Hope, see col. 46 lines 13-17).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hope into the above combination of Brzezowski, Yoo, Bi and Ishida. The modification would be obvious because one of the ordinary skill in the art would want to not only optimizes the given system but provides sensitivity factors that provide the effect of changes in the system and how the changes are going to affect the overall performance of the system (Hope, see abstract).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brzezowski, in view of Yoo, in view of Bi, in view of Ishida, in view of Miller, further in view of Hope.

As per claim 17, the rejection of claim 13 is incorporated, Yoo further discloses determining a parameter of the DER based on said optimized value of the exported energy from the DER (Yoo, see [0016], Fig. 1, Fig. 2, their corresponding paragraphs and [0122]-[0146]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yoo into the method of Brzezowski. The modification would be obvious because one of the ordinary skill in the art would want to more efficiently allocating distributed energy resources in an environment in which energy resources are used (Yoo, see [0005]).
The combination of Brzezowski, Yoo, Bi, Ishida and Miller does not explicitly disclose determining an ideal location of an additional DER based on a value. However, Hope in an analogous art discloses determining an ideal location of an additional DER based on a value (Hope, see col. 46 lines 13-17).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hope into the above combination of Brzezowski, Yoo, Bi, Ishida and Miller. The modification would be obvious because one of the ordinary skill in the art would want to not only optimizes the given system but provides sensitivity factors that provide the effect of changes in the system and how the changes are going to affect the overall performance of the system (Hope, see abstract).

As per claim 18, the rejection of claim 17 is incorporated, Brezowski further discloses data recorded instantaneously (Brezowski, see Fig. 2-Fig. 3 and their corresponding paragraphs). Yoo further discloses assigning of said exported energy values is based on energy consumption data from the plurality of consumers recorded with energy production data from the DER (Yoo, see abstract, [0016], Fig. 1, Fig. 2, their corresponding paragraphs, specifically [0070]-[0071] and [0119]-[0120]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yoo into the system of Brzezowski. The modification would be obvious because one of the ordinary skill in the art would want to more efficiently allocating distributed energy resources in an environment in which energy resources are used (Yoo, see [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117